 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SUSAN KNIGHT (CABN 209013)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5056
 7        FAX: (408) 535-5066
          Email: Susan.Knight@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        ) Case No. CR 19-00159 EJD
                                                      )
14           Plaintiff,                               ) STIPULATION AND [PROPOSED] PROTECTIVE
                                                      ) ORDER
15      v.                                            )
                                                      )
16   REYES DANIEL RUIZ,                               )
                                                      )
17           Defendant.                               )
                                                      )
18

19           With the agreement of the parties, the Court enters the following Protective Order:
20           Defendant Reyes Daniel Ruiz is charged with Obtaining Information from a Protected Computer
21 Without Authorization in Furtherance of a Tortious Act, in violation of 18 U.S.C. §§ 1030(a)(2)(C) and

22 (c)(2)(B)(ii), and Interception of a Wire or Electronic Communication, in violation of 18 U.S.C §§

23 2511(1)(a) and (4)(a).

24           Upon receipt of a discovery request, the United States will produce documents and other
25 materials pertaining to the defendant and the charged offenses to defense counsel. The discovery

26 consists of documents or other materials that include personal identifying information, and information

27 concerning the victim-corporation’s computer network that is commercially sensitive and, if publicly

28 revealed, could pose a security risk to the victim-corporation’s network. The documents shall be

                                                         1
 1 marked “Protected Information.”

 2          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 3          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

 4 employees (collectively, “the defense team”) may review with the defendant all discovery material

 5 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

 6 make copies of, or have unsupervised access to, any discovery material produced by the government that

 7 contains Protected Information. The government and defense counsel are ordered to work together to

 8 ensure that these materials are protected, but that defendant has as much access to the materials as can

 9 be provided consistent with this Court’s order.
10          Defense counsel may also provide copies of Protected Information to any experts retained to

11 assist with the preparation of the defense in the captioned case. The defendant, all members of the

12 defense team, and any experts who receive discovery under this Order shall be provided a copy of this

13 Order along with those materials and shall initial and date the order reflecting their agreement to be

14 bound by it.

15          The materials provided pursuant to this protective order may only be used for the specific

16 purpose of preparing or presenting a defense in this matter.

17          This Order shall also apply to any copies made of any materials covered by this Order.

18          IT IS FURTHER ORDERED that neither the defendant nor any member of the defense team

19 shall provide any discovery material produced by the government—whether or not the material

20 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

21 any person who is not a member of the defense team) or make any public disclosure of the same, other

22 than in a court filing, without the government’s express written permission or further order of this Court.

23 If a party files a pleading that references or contains or attaches Protected Information subject to this

24 Order, that filing must be under seal.

25          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

26 Protective Order (including any copies) to the United States within 14 days after whichever event occurs

27 last in time: dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing;

28 or the conclusion of any direct appeal. After the United States receives documents and materials subject

                                                          2
 1 to this Order, it shall maintain those documents and materials until the period for filing a motion under

 2 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

 3 expired, the United States is free to destroy documents and materials subject to this Order. If defendant

 4 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

 5 counsel with the documents and materials subject to this Protective Order under the terms of this Order.

 6 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

 7 subject to this Protective Order within 14 days after the district court’s ruling on the motion or 14 days

 8 after the conclusion of any direct appeal of the district court’s order denying the motion, whichever is

 9 later. This stipulation is without prejudice to either party applying to the Court to modify the terms of
10 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

11 party even after the conclusion of district court proceedings in this case.

12   IT IS SO STIPULATED.                                    DAVID L. ANDERSON
                                                             United States Attorney
13

14   Dated: 4/25/19                                          /s/ Susan Knight
                                                             _____________________________________
15                                                           SUSAN KNIGHT
                                                             Assistant United States Attorney
16

17

18   Dated: 4/25/19                                          /s/ Mary Ann F. Bird
                                                             _____________________________________
19                                                           MARY ANN F. BIRD
                                                             Counsel for Defendant Reyes Daniel Ruiz
20

21   IT IS SO ORDERED.
22

23   Dated: 4/25/2019                                        HONORABLE EDWARD J. DAVILA
                                                             United States District Judge
24

25

26

27

28

                                                         3
